The indictment under which appellant was tried charged the offense of burglary and contained averments showing that appellant had been previously convicted *Page 28 
of three successive offenses of like character; because of repetition of offenses, the penalty assessed was imprisonment in the penitentiary for life.
The state's testimony showed, in substance, that the office of the American Railway Express Company at Driscoll in Nueces County was burglarized on the night of October 4, 1926; that a suit of clothes and pistol were stolen therefrom; that about the 6 of October, 1926, appellant pledged the stolen suit of clothes to one Charley Jones in Robstown; that shortly thereafter the stolen suit was delivered by Charley Jones to officers; that officers delivered the suit to an agent of the American Railway Express Company; that the clothes were identified as being the property taken on the occasion of the burglary.
Appellant offered no testimony. A witness for the state testified that appellant stated, at the time he pledged the suit, that he had ordered the suit and that it belonged to him.
The record discloses that in 1917 appellant was convicted in Van Zandt County of the offense of burglary, for which he served a term in the penitentiary; that in 1919, he was convicted in Jackson County of the offense of burglary, for which he served a term in the penitentiary; and that in 1920, he was convicted in San Patricio County of the offense of burglary.
Appellant's bills of exception are not sufficiently full in their recital of facts to enable us to determine whether the matters complained of constitute reversible error.
Finding no error, the judgment is affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.